J©HNS©N & lLAWS, lLlLC

Attorneys at Lavv

648 Plank Road, Suite 204 Gregg T. Johnson
Clit`ton Park, NeW York 12065 Partner
518.49().6428 phone 518.490.6413 direct
518.616.0676 fax gtj@j ohnsonlawsllc.com

l\/larch 26, 2019

VIA ECF

Hon, Lavvrence E. Kahn, Sr. USDCJ
USDC Northem District ofNeW York
James T. Foley U.S. Courthouse

445 Broadvvay, Room 424

Albany, New Yorl< 12207

Re: Christian Fellowshl'p Centers of N Y v. Village of Canton
Civil Case No.: Civil Case No. 8:19-cv-00191

Dear Judge Kahn:

As the Court is aware, our office represents the Village of Canton Which is the named
Defendant in the above-referenced action. We offer this letter in response to that portion of your
Honor’s March 25, 2019 TeXt Order (Dkt. No. 26) inquiring about Defendant’s position regarding
oral argument and/or an evidentiary hearing in connection With Plaintift`s pending motion for a
mandatory inj unction.

First, With respect to the need for oral argument on Plaintift` s pending motion for an
injunction, We request oral argument Moreover, We respectfully submit that the evolution of
Plaintift` s pending motion (and arguments) for a mandatory injunction as described by Plaintift’ s
successive submissions (Dkt. Nos. 14, 14-3, 19, 23 and 25) underscores the need for oral argument
to ensure that the Village has an opportunity to be heard on all aspects of Plaintiff’ s motion, Which,
undeniably seeks to fundamentally alter the status quo between the parties, as Well as the Village’s
land use planning. We are prepared to appear in person (and do not object to Plaintiff’ s request to
appear telephonically) for such argument

Second, With respect to the need for an evidentiary hearing, We respectfully submit the
Village has a right to such a hearing to the extent there remain material questions of fact concerning

JOHNS©N & lLAWS, lLlLC

Civil Case No. 8:19-cv-00191
March 26, 2019
Page 2

the injunction applicationl At the same time, the Village has no interest in consuming the Court’s
time, or the parties’ resources, if in fact Plaintiffs motion is no longer founded upon (disputed)
questions of fact.2 Accordingly, to the extent Plaintiff’ s March 21, 2019 Reply Memorandum (Dl<t.
No. 23 pp. 1-2, 8) March 22, 2019 letter to the Court (Dl<t. No. 25) are interpreted by the Court to
mean that Plaintiff` s March 7, 2019 motion is not or is no longer based upon the factual contention
that Plaintiff s ability to hold Worship services or engage in religious activities on March 31, 2019
- but rather, solely based upon the Village’s Zoning Code; then there are not material questions of
fact and no need for an evidentiary hearing Alternatively, to the extent Plaintiff’ s March 7, 2019
motion is based in Whole, or in part, upon the factual contention that the Village’s Code or other
Village action has deprived Plaintiff of the ability to hold Worship services or engage in religious
activities on March 31, 2019 or any other specific date, then We request an evidentiary hearing to
question Pastor Sinclair and potentially other non-party Witnesses (Who Would need to be served
With subpoenas) regarding such factual contention and to make a full record. While We recognize
that this response to the Court’s simple inquiry is less than concrete, our reading of Plaintiff`s
submissions to the Court since March 7, 2019 does not clearly indicate to us the precise factual
basis, if any, of Plaintiff’ s current motion.

 

1 Faz`th Temple Church v. Town ofBrz`ghton, 2005 U.S. Dist. LEXIS 8065, *19-20 (W.D.N.Y.
2005)[holding that church’s motion for preliminary injunction in a RLUIPA action could not be
decided until an evidentiary hearing vvas held] see also, Kern v. Clark, 331 F.3d 9, * 12 (2d Cir.
2003) (quoting Commodz`ly Futures Trading Com. v. ]ncomco, ]nc., 649 F.2d 128, 131 (2d Cir.
1981) [“It is settled law in this Circuit that motions for preliminary injunctions should not be
decided on the basis of affidavits When disputed issues of fact exist.”] and F engler v. Numz`smaric
Amerz'cana, Inc., 832 F.2d 745, 747 (2d Cir. 1987) [“On a motion for preliminary injunction,
Where essential facts are in dispute, there must be a hearing and appropriate findings of fact must
be made.”].

2 While Plaintiff’ s original March 7, 2019 motion Was clearly based upon the factual contention
that the Village’s Code and or Village’s actions Were actually going to interfere With Plaintiff’ s
religious practices on March 31, 2019 (See Dl<t. No. 14 pp. 5-6, 20; 14-3); Plaintiff’s subsequent
submissions appear to argue or suggest that the sole or primary basis for their motion is the
language of the Village Code and the “facts” are not material to their motion. (See Dkt. Nos. 19,

23, and 25).

F@HNS©N & lLAWS, LlLC

Civil Case No. 8:19-cv-00191
March 26, 2019
Page 3

Thanl< you in advance for your consideration

Respectfully submitted,

JoHNsoN & LAWs, LLC

    

GTJ:ek
cc: John K. Collins, Esq.
John W. l\/laucl<, Esq.
Sorin A. Leahu, Esq.
Gerald J. Ducharme, Village Attomey

